Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143088                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PENNY JO JOHNSON,                                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143088
                                                                    COA: 294363
                                                                    Osceola CC: 08-011513-NF
  JOHN RECCA,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 5, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether MCL 500.3135(3)(c), which permits an injured person to recover excess
  damages for allowable expenses, work loss, and survivor’s loss in third-party actions,
  includes within its scope the cost of replacement services rendered more than three years
  after the date of the motor vehicle accident.

          The Michigan Association for Justice and the Michigan Defense Trial Counsel,
  Inc., are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented may move the Court for permission to file briefs
  amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
           d1130                                                               Clerk